    Case 2:14-md-02591-JWL-JPO Document 4524 Filed 12/14/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162                 )            MDL No. 2591
CORN LITIGATION,                           )
                                           )            Case No. 14-md-2591-JWL
This Document Relates to All Cases Except: )
                                           )
      The Delong Co., Inc. v. Syngenta AG, )
      et al., No. 17-2614                  )
                                           )
      Heartland Corn Prods. v. Syngenta    )
      Seeds, LLC, et al., No. 20-2168      )
                                           )
_______________________________________)


                           MEMORANDUM AND ORDER

       This matter comes before the Court on the joint motion by Watts Guerra LLP

(“Watts”) and various plaintiffs’ counsel for an indicative ruling pursuant to Fed. R. Civ.

P. 62.1 (Doc. # 4485). The motion has been fully briefed, and on December 11, 2020, the

Court conducted a brief telephonic hearing to address particular aspects of the motion. For

the reasons set forth below, the Court grants the motion. Upon limited remand by the

Tenth Circuit, the Court will issue an order as proposed by movants.

       Watts and other law firms have filed appeals from this Court’s orders by which it

allocated the total attorney fee award in this action among four pools (three common

benefit pools and the IRPA pool) and awarded fees from the common benefit pools. In the

course of mediation required by the Tenth Circuit, Watts reach an agreement with appellees

and other firms receiving fee awards that would resolve its appeal concerning the fee

allocation and awards (and also resolve appellees’ cross-appeal with respect to Watts).
    Case 2:14-md-02591-JWL-JPO Document 4524 Filed 12/14/20 Page 2 of 5




Under the agreement, Watts would receive an additional sum, to be paid from the fee

awards to the other parties to the agreement. The agreement includes all law firms awarded

fees under the Court’s orders from the three non-IRPA pools except for those firms that

still have appeals pending concerning the fee allocation and awards. The agreement is

conditioned on the parties’ request for and receipt of an indicative ruling from this Court

stating that upon remand the Court would approve the settlement agreement and would

modify its fee allocation and award orders to accomplish the payment to Watts from the

other contracting parties’ fee awards. The contracting parties have now filed their motion

for such an indicative ruling pursuant to Rule 62.1. No firm affiliated with Watts that

would receive additional fees has opted out of the agreement; and no firm included in the

agreement that would have its fees reduced has objected to the settlement or opposed the

motion for an indicative ruling.

       A joint brief opposing the motion has been filed by three firms: Shields Law Group,

LLC; Paul Byrd Law Firm, PLLC; and Hossley-Embry, LLP (collectively “objectors”).

The Court rejects the arguments and overrules the objections asserted by objectors. First,

objectors are not included in the agreement (they have pending appeals from the Court’s

fee allocation and award orders), and their fee awards would not be affected in any way;

therefore, objectors have no interest in this issue, and thus they lack standing to oppose the

requested approval and modifications. See Tennille v. Western Union Co., 809 F.3d 555,

560 (10th Cir. 2015) (party lacked standing to challenge fee award that did not cause it

injury). Second, the Court does not agree with objectors that the instant motion calls into

question the reasonableness of the Court’s prior allocation and awards. Movants have not

                                              2
    Case 2:14-md-02591-JWL-JPO Document 4524 Filed 12/14/20 Page 3 of 5




argued that the prior orders were unreasonable or incorrect, and it is clear that the

modifications to those orders are requested only to effectuate the settlement with Watts.

Objectors’ awards would not be affected, and the Court has already addressed and rejected

objectors’ own arguments for reconsideration of the prior orders. Finally, the Court denies

objectors’ request for discovery concerning the settlement agreement or other agreements

among the settling parties.

       The Court reaffirms its recent ruling that it lacks jurisdiction to amend its prior

orders that are presently on appeal. Thus, the Court agrees that the requested modifications

are appropriately sought through the mechanism of an indicative ruling under Rule 62.1

that could be given effect after a limited remand by the Tenth Circuit.

       The Court concludes in its discretion that it should issue an indicative ruling and

eventually a final order as requested by movants. Courts always favor the settlement of

disputes, and these actions will effectuate the resolution of all appeals involving Watts

(thereby reducing the burden on the Tenth Circuit as it resolves the other appeals in this

case). The terms of the settlement appear reasonable for the reasons stated by movants in

their motion.1 As noted above, all parties affected by the requested redistribution of the

attorney fee awards have agreed to the settlement, and no Watts-affiliated firm has opted

out of the agreement. No affected party has opposed the instant motion.

       The Court makes clear that, by this ruling and by its subsequent order after remand,

it is not modifying or reconsidering its findings and conclusions regarding the


       A full recitation of the agreement’s terms may be found in movants’ brief, to which
       1

movants have attached the agreement itself.
                                             3
    Case 2:14-md-02591-JWL-JPO Document 4524 Filed 12/14/20 Page 4 of 5




reasonableness and propriety of the method and amounts of Court’s previous allocation of

fees among the four pools or its previous awards of fees from those pools. Movants have

not challenged the reasonableness of the prior allocation and awards, and the Court

reaffirms those findings and conclusions. By these present actions, the Court is only

intending to modify its prior orders to the extent necessary to change the eventual

distribution of money from the attorney fee fund to particular law firms to give effect to

the settlement agreement between Watts and the other parties to the contract. The Court is

not intending to affect in any way its prior awards to firms who are prosecuting appeals

from the Court’s allocation and award orders.

       As the Court indicated at the hearing on the motion, it is not clear that either

approval or a modification of the prior orders is required in order for the parties to settle

their disputes on appeal, as the other parties could simply agree to make payments to Watts

after they receive their fee awards from the common benefit pools. The Court is persuaded,

however, that the requested rulings will serve the interests of judicial economy.

Specifically, by altering at the front end the amounts distributed by the appointed

administrator overseeing the attorney fee fund, the Court will be allowing the agreed

redistribution of fees to be accomplished in the most efficient manner, while decreasing

the likelihood of later delays or disputes concerning the payments. This benefit to the

parties and to the judicial process warrants the Court’s granting the relief requested.

Accordingly, pursuant to Fed. R. Civ. P. 62.1, the Court states that upon limited remand

from the Tenth Circuit, the Court will issue a final order as requested by movants.



                                             4
    Case 2:14-md-02591-JWL-JPO Document 4524 Filed 12/14/20 Page 5 of 5




       IT IS THEREFORE ORDERED BY THE COURT THAT the joint motion by Watts

Guerra LLP and various plaintiffs’ counsel for an indicative ruling pursuant to Fed. R. Civ.

P. 62.1 (Doc. # 4485) is hereby granted, and upon limited remand by the Tenth Circuit,

the Court will issue an order as proposed by movants.


       IT IS SO ORDERED.


       Dated this 14th day of December, 2020, in Kansas City, Kansas.

                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                             5
